a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Queens County, entered January 23, 1976, which is in favor of plaintiff and against them, after a jury trial limited to the issue of liability only, the parties having stipulated to the amount of damages. Judgment affirmed, with costs. The verdict is supported by credible evidence and there is no basis upon which to disturb it. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.